In an action to foreclose a mortgage, the defendant Robert Diaz appeals from an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated August 10, 1999, which, after a hearing to determine the validity of the service of process, denied his motion, inter alia, to vacate a judgment of foreclosure and sale.
Ordered that the order is affirmed, with costs.
The determination of the Supreme Court as to the credibility of the witnesses testifying before it is entitled to great deference on appeal because of its opportunity to see and hear the witnesses (see, Federal Natl. Mtge. Assn. v Roth, 240 AD2d 466; Citibank v Baronat, 238 AD2d 369; Citibank v Freund, 238 AD2d 299). The Supreme Court’s determination that the plaintiff properly served the summons and complaint upon the appellant is supported by the record (see, Fosella Bldrs. & Gen. Contrs. v Silver, 208 AD2d 525).
The appellant’s remaining contention is without merit. Joy, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.